Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered January 31, 2005, which granted plaintiffs’ motion to confirm the report of the Special Referee recommending that plaintiffs be awarded attorneys’ fees in the amount of $25,471.02, unanimously affirmed, with costs.
*262As defendant acknowledges, its argument that an award of attorneys’ fees pursuant to Real Property Law § 234 would not be permissible in this action was placed before us on a prior appeal. That argument, involving the untenable contention that defendant’s refusal to issue to plaintiffs the shares allocated to their apartment entailed no challenge to their right to occupy the apartment under the appurtenant proprietary lease (see Matter of State Tax Commn. v Shor, 43 NY2d 151, 154 [1977]), was found unavailing (7 AD3d 269 [2004]), and we decline to revisit it. An appeal is not a vehicle for reargument and, in any event, the argument has no more merit now than when first made. Pursuant to Real Property Law § 234, plaintiffs were entitled to recover attorneys’ fees incurred by them from the action’s commencement, and the Special Referee’s finding as to the amount of such fees was amply supported by the record and thus properly confirmed (see e.g. Matter of Williamson, 298 AD2d 314 [2002]). Concur—Tom, J.P., Marlow, Gonzalez, Catterson and Malone, JJ.